UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   MAHMOAD ABDAH, et al.,

                            Petitioners,

                       v.                            Civil Action 04-01254 (HHK)

   BARACK H. OBAMA, et al.,

                            Respondents.



                                            ORDER

       Before the court is respondents’ “motion for leave to amend factual returns for ISNs 032,

037, and 041 to include additional declarations and newly discovered inculpatory evidence”

[#475]. Upon consideration of the motion, the opposition thereto, and the record of this case, the

court concludes that the motion should be granted.

       Accordingly, it is this 11th day of May 2009, hereby

       ORDERED that respondents’ motion for leave to amend factual returns for ISNs 032,

037, and 041 [#475] is GRANTED. The factual returns for ISNs 032, 037, and 041 are hereby

amended to include the exhibits as set forth in Exhibit A to respondents’ motion, copies of which

are included in the classified supplement to respondents’ motion.



                                                              Henry H. Kennedy, Jr.
                                                              United States District Judge